DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments, filed June 23, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues that the combination of McIntyre, Chae, and Berstis does not disclose, teach, or suggest "... receiving, at the host device over a time period for the transmission of the display data, information indicative of available bandwidth on the variable bandwidth connection between the host device and the display control device, wherein the available bandwidth on the variable bandwidth connection changes over the time period;" "dynamically setting, at the host device, based on the information indicative of the available bandwidth, one or more parameters used to generate the display data that change a compressibility of the display data, wherein a plurality of levels of the compressibility of the display data is based on a plurality of amounts of compression associated with the one or more parameters, and wherein the plurality of levels of the compressibility changes over the time period based on the available bandwidth changing over the time period… [and]" “... altering the compressibility of the compressed display data over the time period based on the plurality of levels of the compressibility.” as recited in amended independent claim 1 and similarly in amended independent claim 11.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-19 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
McIntyre (US-2003/0039398-A1), teaches a method of generating display data by a host device for transmission over a variable bandwidth connection to a display control device for display (¶0037; Fig. 3 and ¶0042), the method comprising: receiving, at the host device, information indicative of available bandwidth on the variable bandwidth connection between the host device and the display control device (¶0027); setting, at the host device, based on the information indicative of the available bandwidth, one or more parameters used to generate the display data that change compressibility of the display data (¶0011), wherein a level of the compressibility of the display data is based on an amount of compression associated with the one or more parameters (¶0027-0028; Fig. 4 and ¶0043); generating, at the host device, the display data using the one or more parameters (¶0005; ¶0011); compressing the generated display data (¶0018; ¶0027-0029); and transmitting the compressed display data to the display control device (¶0037-0038; Fig. 1 and ¶0040; Fig. 3 and ¶0042).
Chae et al. (US-2015/0348493-A1), teaches determining whether to reduce a resolution of all of the generated display data based on the available bandwidth (¶0106).
Berstis (US-2004/0010803-A1), teaches reduce a resolution of an edge of the generated display data based on the available bandwidth (¶0018).
Ju et al. (US-2014/0146874-A1), teaches comparing the information indicative of available bandwidth on the variable bandwidth connection with one or more threshold levels and wherein the setting one or more parameters is based on whether the information is above or below the one or more threshold levels (¶0076; ¶0077); one or more different parameters of the one or more parameters are adjusted based on whether the information is above or below the one or more threshold levels (¶0046; Fig. 11 and ¶0090-0100).
Sanders-Reed (US-2010/0017047-A1), teaches the display control device provides at least some of the information indicative of available bandwidth on the variable bandwidth connection (¶0037-0038); the display control device is coupled to control a display in a head mounted 
Found references:  
Saleem et al. (US-2007/0053428-A1), teaches the amount of data is reduced by a gradual degradation of the precision of the data, resulting in a greater potential for data compression, and/or by gradually reducing the resolution of the data of the target stream (Abstract).
Edpalm (US-2018/0309986-A1), teaches a method for controlling output bitrate of a video encoder when encoding a video stream (Abstract). Edpalm further teaches the current compression level may also correspond to the compression level as adjusted after the start of the time interval (¶0008).
Yuen et al. (US-2018/0027041-A1), teaches dynamically adjust the level of compression  (¶0043).
Perlman et al. (US-2010/0166063-A1), teaches performing video compression (Abstract). The hosting service can adjust the quality level of the compressed video (¶0200).
Albal et al. (US-2013/0160058-A1), teaches modifying a compression level to be used in the next epoch to a different compression level from a compression level used in a current epoch (¶0074).
Zilberman et al. (US-2018/0082119-A1), teaches the resolution of the images obtained by the local camera should be reduced before they are communicated to the viewing station in order to achieve low-latency (¶0045).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "... receiving, at the host device over a time period for the transmission of the display data, information indicative of available bandwidth on the variable bandwidth connection between the host device and the display control device, wherein the available bandwidth on the variable bandwidth connection changes over the time period;" "dynamically setting, a plurality of levels of the compressibility of the display data is based on a plurality of amounts of compression associated with the one or more parameters, and wherein the plurality of levels of the compressibility changes over the time period based on the available bandwidth changing over the time period… [and]" “... altering the compressibility of the compressed display data over the time period based on the plurality of levels of the compressibility.” as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 4 and at least at pages 1-3, 5-7.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 11 respectively as a whole, the independent claim is allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619